DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Applicant’s response filed on June 2, 2022 has been entered. The arguments filed on March 14, 2022 have also been entered with the June 2, 2002 response.
	All of the objections and rejections made previously have been withdrawn in view of Applicant’s amendments to the claims and specification and also the examiner’s amendment set forth below. More specifically, Applicant’s arguments on pages 6-9 of the Remarks filed on March 14, 2022 concerning the rejections made previously under 35 U.S.C. 112(a) and 112(b) were found persuasive. No other issues remain outstanding.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicholas Prairie (Reg. No. 70,499) on September 7, 2022.
The application has been amended as follows: 
In the Specification:
In paragraph 90 on page 20 of the originally filed specification, please delete “HiScribe” and insert --HiScribeTM-- therefor.
In paragraph 171 on page 46 of the originally filed specification, please delete “ProSize” and insert --ProSizeTM-- therefor.
In paragraph 172 on page 46 of the originally filed specification, please delete both instances of “Lipofectamine” and insert --LipofectamineTM-- therefor.

In the claims:
In claim 61, line 2, please insert the word --further-- before the word “comprises”.
CANCEL CLAIMS 65 AND 66.

Conclusion
4.	Claims 44, 45, 48-57, and 59-64 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291. The examiner can normally be reached 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637